 



 

 

Exhibit 10.18

 

Purchase Agreement

 

 

 



   

 

 

[ex10-18_001.jpg]

 

 

Purchase agreement for SP Group (Europe) AG unlisted shares

(UID: CHE-115.882.574)

 

between

 

Sustainable Projects Group Inc.

225 Banyan Blvd, Suite 220

Naples, FL 34102

USA hereinafter called «seller»

 

and

 

SP Group (Europe) AG

Falkenstrasse 28

8008 Zürich

Schweiz hereinafter called «buyer»

 

The buyer has agreed to purchase SP Group (Europe) AG, UID: CHE-115.882.574
shares. Both parties agree to the following:

 

1. The buyer agrees to purchase

 

750’000 shares at CHF 0.02 For a total price of CHF 15’000.00

 

2.  The buyer is aware that securities such as shares are patient capital, and
while they are capable of achieving high profit margins, they can also result in
a total loss of the initial investment. He/She confirms that the invested
capital is neither an essential part of his/her livelihood at present nor will
it be urgently required in the foreseeable future.

 

3. The shares are not restricted or blocked.

 

4. As exclusive venue of jurisdiction Zurich, Switzerland is agreed.

 

 

SP Group (Europe) AG | Falkenstrasse 28 | CH-8008 Zürich | + 41 44 250 98 89 |
info@sp-groupag.ch | www.sp-groupag.ch

 

   

 

 

[ex10-18_001.jpg]

 

page 2 of 2

 

Place, Date Regensdorf December 26, 2018      

Surname, First Name

Buyer

Christopher Grunder         Signature Buyer /s/ Christopher Grunder            
       

Place, Date

 

Naples, Florida December 26, 2018      

Surname, First Name

Seller

Stefan Muehlbauer        

Signature Seller

 

/s/ Stefen Muehlbauer  

 

The payment of the purchase price is to be transferred to the following account:

 

Sustainable Projects Group Inc.

225 Banyan Blvd, Suite 220

Naples, FL 34102

USA

 

Bank Info omitted



 

 

SP Group (Europe) AG | Falkenstrasse 28 | CH-8008 Zürich | + 41 44 250 98 89 |
info@sp-groupag.ch | www.sp-groupag.ch

 

   

 

 